Name: Council Decision of 31 March 2011 on the signing, on behalf of the Union, and provisional application of a Memorandum of Cooperation between the European Union and the International Civil Aviation Organization providing a framework for enhanced cooperation
 Type: Decision
 Subject Matter: air and space transport;  international affairs;  transport policy;  environmental policy
 Date Published: 2011-09-09

 9.9.2011 EN Official Journal of the European Union L 232/1 COUNCIL DECISION of 31 March 2011 on the signing, on behalf of the Union, and provisional application of a Memorandum of Cooperation between the European Union and the International Civil Aviation Organization providing a framework for enhanced cooperation (2011/530/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2) and Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Commission has negotiated a Memorandum of Cooperation with the International Civil Aviation Organization providing a framework for enhanced cooperation (Memorandum of Cooperation) in accordance with the mandate adopted by the Council on 17 December 2009 authorising the Commission to open negotiations. (2) The Memorandum of Cooperation was initialled by both parties on 27 September 2010 during the course of the 37th Assembly of the International Civil Aviation Organization in MontrÃ ©al. (3) The Memorandum of Cooperation should be signed and applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Memorandum of Cooperation between the European Union and the International Civil Aviation Organization providing a framework for enhanced cooperation (Memorandum of Cooperation) is hereby approved on behalf of the Union, subject to the conclusion of the said Memorandum of Cooperation. The text of the Memorandum of Cooperation is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Memorandum of Cooperation on behalf of the Union. Article 3 The Memorandum of Cooperation shall be applied on a provisional basis as from the date of signature thereof pending the completion of the procedures for its conclusion (1). Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 31 March 2011. For the Council The President VÃ LNER P. (1) The date of signature of the Memorandum of Cooperation will be published in the Official Journal of the European Union by the General Secretariat of the Council.